      Case: 1:19-cv-01711 Document
                      IN THE UNITED#: STATES
                                      37 Filed: DISTRICT
                                                05/10/19 Page 1 of 16 PageID #:128
                                                          COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

----------------------------------------------------------------
SECURITIES AND EXCHANGE                                        )
COMMISSION,                                                    )
                                                               )
                  Plaintiff,                                   )   Case No. 19-cv-01711
                                                               )
                  v.                                           )   Honorable Thomas M. Durkin
                                                               )
RIVER NORTH EQUITY LLC,                                        )
EDWARD M. LICEAGA,                                             )
MICHAEL A. CHAVEZ,                                             )
NANOTECH ENTERTAINMENT, INC.,                                  )
NANOTECH GAMING, INC.,                                         )
DAVID R. FOLEY, LISA L. FOLEY,                                 )
JEFFREY A. FOLEY, and                                          )
BENNIE L. BLANKENSHIP,                                         )
                                                               )
                  Defendants.                                  )
----------------------------------------------------------------




        DEFENDANTS RIVER NORTH EQUITY LLC AND EDWARD M. LICEAGA’S
                      MEMORANDUM IN SUPPORT OF
         MOTION FOR PARTIAL DISMISSAL OF PLAINTIFF’S COMPLAINT
     Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 2 of 16 PageID #:128




        Defendants River North Equity LLC (“River North”) and Edward M. Liceaga (“Mr.

Liceaga”), by and through their undersigned counsel, hereby respectfully move this Court to

partially dismiss Plaintiff Securities and Exchange Commission’s (“Plaintiff,” “SEC,” or the

“Commission”) Complaint (Docket Entry 1), pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, on the ground that Count VII (against River North), Count VIII (against Mr.

Liceaga), and Count IX (against Mr. Liceaga) of the Complaint fail to state a claim against either

River North or Mr. Liceaga upon which relief may be granted. In furtherance of the same, River

North and Mr. Liceaga respectfully state as follows:

I.      INTRODUCTION

            This is a matter wherein Plaintiff has alleged that Defendants David R. Foley

(“Defendant Foley”) and Bennie L. Blankenship (“Defendant Blankenship”) orchestrated an

illegal market manipulation scheme so that Defenant Foley could sell shares of Nanotech

Entertainment, Inc. (“NTEK”) and Nanotech Gaming, Inc. (“NTGL”) to River North. Although

Plaintiff’s Complaint does not allege that either River North or Mr. Liceaga was aware of such

illegal market manipulation scheme, Plaintiff has charged River North with purportedly acting as

an unregistered securities dealer in violation of the federal securities laws for purchasing and

selling the NTEK and NTGL shares at issue in this matter, and has charged Mr. Liceaga with

purportedly (1) aiding and abetting River North’s purportedly violative conduct and (2) acting as

a control person over River North in connection with its purportedly violative conduct.1

        With sparse factual allegations, which appear to present a case of first impression in this

Circuit, the SEC is attempting to expand the registration requirements under the Securities


        1
          Count I of the Commission’s Complaint also charges River North and Mr. Liceaga with
violating Sections 5(a) and 5(c) of the Securities Act of 1933. Such allegations are not addressed in this
Motion to Dismiss, and River North and Mr. Liceaga will both seek dismissal of Count 1 at the summary
judgment stage in this matter.
      Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 3 of 16 PageID #:128




Exchange Act of 1934 (the “Exchange Act”) far beyond the scope for which they were

intended. More importantly, the Commission’s claims directly contrast long-established

guidance set forth in prior SEC pronouncements, which make a distinction between a “trader,”

who is not required to be licensed with the Commission, and a “dealer,” who is subject to

Commission registration. If the Commission’s attempt in this matter is successful, then every

day trader, hedge fund, or other market participant who purchased and sold securities for a profit

would be acting as an unregistered dealer and subject to sanctions. Such an outcome is unjust on

its face because Congress, and not the federal courts, is the proper forum for the Commission to

engage in rulemaking. Indeed, due process forbids the Commission from doing so. As set forth

herein, Counts VII, VIII, and IX of the Commission’s Complaint fail to state a cause of action

against either River North or Mr. Liceaga upon which relief may be granted.

II.      THE COMMISSION’S ALLEGATIONS

         Plaintiff’s allegations in its Complaint relevant to this Motion to Dismiss are as follows:

River North is based in Chicago, and has operated as an investment firm that buys and sells

penny stocks through the conversion of promissory notes since 2013.             Complaint at ¶19.

According to its website, River North invests in small and microcap businesses, and purchases

penny stocks from certain holders of convertible debt instruments and then sells those shares. Id.

at ¶44 During the time period at issue in this matter, River North purchased and sold 60 other

microcap securities, acquiring more than 9 billion shares from these companies and obtaining

more than $14 million from the sale of those shares. Id. at ¶45. “River North operated as a

[securities] dealer, and as part of its regular business regularly engaged in buying and selling

securities for its own account . . . without being registered with the SEC.” Id. at ¶134 Mr.

Liceaga is River North’s President and sole manager. Id. at ¶20. He “has testified that he




                                                 2
    Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 4 of 16 PageID #:128




specialized in purchasing convertible debt and aged debt instruments.” Id. at ¶45. Based upon

the foregoing allegations, the Commission has charged River North with acting as an

unregistered securities dealer in violation of Section 15(a) of the Exchange Act (Count VII) for

buying and selling the NTEK and NTGL shares for River North’s own accounts, and has charged

Mr. Liceaga with (1) aiding and abetting River North’s violations of Section 15(a) of the

Exchange Act (Count VIII) and (2) acting as a control person over River North in connection

with its buying and selling the NTEK and NTGL shares at issue in this matter (Count IX). Id. at

¶¶133-145.2

       For the purposes of the instant motion, it is important to note the absence of certain

allegations in the Commission’s Complaint. For example, the Complaint correctly does not

allege that River North or Mr. Liceaga ever (a) advertised or otherwise held itself out publicly as

willing to buy or sell securities for or from its own account on a continuing basis

(contemporaneously), (b) purchased or sold securities as principal from or to customers, (c)

carried a dealer inventory in securities, (d) quoted a market in any securities, (e) provided

investment advice, (f) extended or arranged for the extension of credit in connection with

securities transactions, (g) ran a book of repurchase and/or reverse repurchase agreements, (h)

used an interdealer broker for securities transactions, (i) loaned securities to customers, (j) issued

or originated securities, (k) guaranteed contract performance or indemnified parties for any loss

or liability from the failure of a transaction to be successfully consummated, or (l) participated in

a selling group or acted as an underwriter. As detailed more fully herein, the absence of such

allegations is significant in connection with this Court’s review of the conclusory allegations in

the Commission’s Complaint.



       2
           See supra note 1.


                                                  3
       Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 5 of 16 PageID #:128




III.      ARGUMENT

          In this matter, the Commission is essentially attempting to cast River North and Mr.

Liceaga in the same mold as a Merrill Lynch, UBS, or the numerous other securities dealers who

buy and sell securities contemporaneously, make markets in securities issued by public

companies, and engage in numerous other activities common to securities dealers.                After

engaging in a lengthy investigation into River North’s and Mr. Liceaga’s activities and finding

no fraudulent conduct, the Commission is now attempting to use this Court to reverse its

longstanding public policy against taking enforcement actions against “traders,” who simply buy

and sell securities for their own benefit and self-interest but who are not in the business of

providing services to third-parties. As set forth below, the Commission’s Complaint is vague and

conclusory, and fails to meet the requirements of Rule 12(b)(6).

          A. THE SEC IS AN ORDINARY LITIGANT WHEN IT INVOKES THE PROCESSES OF THE
             COURTS

          As a preliminary matter – and at the risk of stating the obvious – although the SEC is a

governmental agency, once it becomes a litigant and seeks redress from the court, it is subject to

the same pleading and discovery standards as any other litigant. See SEC v. Collins & Aikman

Corp., 256 F.R.D. 403, 414 (S.D.N.Y. Jan. 13, 2009) (“Like any ordinary litigant, the

Government must abide by the Federal Rules of Civil Procedure.”).                  Accordingly, the

Commission is not entitled to any leniency from this Court for its pleading deficiencies detailed

herein.

          B. STANDARD OF REVIEW – MOTIONS TO DISMISS UNDER
             RULE 12(b)(6)

          Under Fed. R. Civ. P. 12(b)(6), a complaint that fails to plead facts sufficient to “state a

claim to relief that is plausible on its face” should be dismissed. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). Moreover, even


                                                   4
    Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 6 of 16 PageID #:128




though the Court must accept the Plaintiff’s allegations as true at the pleading stage, “allegations

in the form of legal conclusions are insufficient to survive a Rule 12(b)(6) motion.” Iqbal, 556

U.S. at 678. “[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Shield Tech. Corp. v. Paradigm Positioning, LLC, 908 F.

Supp. 2d 915, 917 (N.D. Ill. 2002). To survive a Rule 12(b)(6) motion, the Commission’s

Complaint “must not only provide defendant[s] with fair notice of a claim’s basis but must also

be facially plausible.” See SEC v. Ustian, 229 F.Supp.3d 739, 760 (Jan. 24, 2017 N.D. Ill.). As

further articulated herein, Plaintiff has failed to state a claim against either River North or Mr.

Liceaga with respect to Counts VII, VIII, and IX of its Complaint, and dismissal of such claims is

appropriate.

       C. RIVER NORTH ACTED AS A TRADER, AS OPPOSED                    TO A   DEALER,    AND   THE
          COMMISSION HAS NOT ALLEGED OTHERWISE

               1. The SEC has Long Recognized the Distinction Between “Dealers” and
                  “Traders”

       Count VII of the Complaint alleges that River North acted as an unregistered securities

dealer. Complaint at ¶¶133-136. Section 3(a)(5)(A) of the Exchange Act defines “dealer” as, in

pertinent part, “any person engaged in the business of buying and selling securities (not including

security-based swaps, other than security-based swaps with or for persons that are not eligible

contract participants) for such person’s own account through a broker or otherwise.” 15 U.S.C.

§78c(a)(5)(A). The primary factors in determining whether a person is a “dealer” are whether the

person trades for his or her own account and whether he or she does so “as part of a regular

business.” Robert L.D. Colby, Lanny A. Schwartz, and Zachary J. Zweilhorn, Broker-Dealer

Regulation, Chapter 2, at §2.3.1.A. (Practicing Law Institute, 2016) (relevant portion attached




                                                 5
    Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 7 of 16 PageID #:128




hereto as “Exhibit A”). Unless an exemption is available, dealers must register with the SEC

pursuant to Section 15(a) of the Exchange Act.

        Section 3(a)(5)(B) of the Exchange Act contains an exemption for “a person that buys or

sells securities (not including security-based swaps, other than security-based swaps with or for

persons that are not eligible contract participants) for such person’s own account, either

individually or in a fiduciary capacity, but not as part of a regular business.”                 15 U.S.C.

§78c(a)(5)(A). The SEC has taken the position that a person must buy and sell securities – or be

willing to do so – contemporaneously to be considered a “dealer.” See, e.g., National Council of

Savings Institutions, SEC No-Action Letter, 1986 SEC No-Act. LEXIS 2609 (July 27, 1986)

(discussing the distinction between a “dealer” and “trader”) (attached hereto as “Exhibit B”).3

Commentators have noted that “[t]his approach is necessary to distinguish dealers from investors

who buy and sell securities for investment purposes, but sometimes hold the position for only a

short period of time.” Colby, at §2.3.1.B, at 2-58.

        “Traders” are excluded from the definition of a “dealer” by Section 3(a)(5)(B). The

dealer-versus-trader distinction has provided a framework for distinguishing those that fall within

the definition of “dealer,” as opposed to “traders” (who also buy and sell securities for their own

accounts but do not fall within the definition of a “dealer.”)               In 2002, for example, the

        3
          An SEC No-Action Letter is a letter issued by the SEC Staff providing that it will not prosecute
an individual or entity based upon specific facts and circumstances set forth in the individual’s or entity’s
request. Fast Answers: No Action Letters (Mar. 23, 2017), available at https://www.sec.gov/fast-
answers/answersnoactionhtm.html; see also, Garner v. Wolfinbarger, 56 F.R.D. 499, 503 (S.D. Ala.
1972) (A SEC No-Action Letter is “a letter from the SEC staff that it would not recommend prosecution
in the event” that certain actions were or were not taken by the requestor).

        Some federal courts have stated while SEC No-Action Letters are not afforded the same level of
deference as rule-making orders, they are nonetheless treated as “persuasive.” NYCERS v. SEC, 45 F.3d
7, 13 (2d Cir. 1995). Indeed, the Eleventh Circuit has looked to SEC No-Action Letters in resolving
disputes over terminology and definitons that are germane to the securities industry. SMF Holdings, Ltd.
v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1339 (11th Cir. 2010); see also Thompson v. RelationServe
Media, Inc., 610 F.3d 628 (11th Cir. 2010).



                                                     6
    Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 8 of 16 PageID #:128




Commission proposed rules regarding bank securities activities under the Exchange Act as part

of its implementation of Gramm-Leach-Bliley Act of 1999. See Definition of Terms in and

Specific Exemption for Banks, Savings Associations, and Savings Banks Under Sections 3(a)(4)

and 3(a)(5) of the Securities Exchange Act of 1934 (“Proposed Dealer Exemption Rule”),

Exchange Act Release No. 46745 (Oct. 30, 2002), 67 Fed. Reg. 67,496, 67,498 (Nov. 5, 2002)

(the “Release”) (attached hereto as “Exhibit C”). In the Release, the SEC discussed the dealer-

versus-trader distinction at some length, describing the distinction as follows:

       As developed over the years, the dealer/trader distinction recognizes that
       dealers normally have a regular clientele, hold themselves out as buying or
       selling securities at a regular place of business, have a regular turnover of
       business (or participate in the distribution of new issues), and generally
       transact a substantial portion of their business with investors (or, in the case of
       dealers who are market makers, principally trade with other professionals). In
       contrast, traders have less regular volume, do not handle others’ money
       or securities, do not make a market, and do not furnish the dealer-type
       services such as rendering investment advice, extending or arranging
       credit, or lending securities.

Proposed Dealer Excemption Rule at *6 (emphasis added). As the SEC’s own guidance

makes clear, dealers make money by helping others through securities transactions, such

as by handling investor monies or securities, making markets, extending credit to

investors, or giving investment advice to investors.         See Guide to Broker-Dealer

Registrations, “Who is a Dealer” (“[I]ndividuals who buy and sell securities for

themselves       generally       are      considered        traders       not       dealers”),

http://www.sec.gov/divisions/marketreg/bdguide.htm#lI (April 2008).

       The SEC has not alleged – nor can it allege – that River North engaged in any of the

conduct that would render it a dealer pursuant to the SEC’s own standards and pronouncements.

Neither River North nor Mr. Liceaga are alleged to have handled monies for third-parties, made

markets in any security, provided advice, or lent monies. Indeed, lest there be any confusion



                                                 7
    Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 9 of 16 PageID #:128




over the distinction between a “dealer” and “trader,” and what constitutes “a regular business”

for purposes of the definition, the SEC explained it in Gordan Wesley Sodorff, Jr. (Admin. File

Proc. No. 3-7390), 1992 SEC LEXIS 2190 (Sept. 2, 1990), which was an appeal from a decision

by a National Association of Securities Dealer’s Disciplinary Panel. In Sodorff, the SEC stated

that:

        The definition of dealer contains an exclusion for activity that is not part of “a
        regular business.” The purpose of this phrase is to “exclude from the
        definition of ‘dealer’ members of the public who buy and sell securities
        for their own account as ordinary traders,” even though their trading
        may involve more than isolated transactions. Unlike an investor or trader,
        Sodoroff’s profits did not result from appreciation in the value of the
        securities, but rather from his markup over the price he paid. Sodoroff
        solicited investors and handled their money and securities, rendered
        investment advice, and sent subscription agreements to investors for their
        review and signature, all of which are characteristics of dealer activity.

Id. at *18 (emphasis added). In reference to these activities, the SEC stated: “[t]hese factors

distinguish the activities of a dealer from those of a private investor or trader.” Id. at n.27; see

also Burton Securities, SEC No-Action Letter, 1977 SEC No-Act. LEXIS 2871 at *2 (Dec. 5,

1977) (“[A] person who buys and sells securities for his own account in the capacity of a ‘trader’

or individual investor is generally not considered to be ‘engaged in the business’ of buying and

selling securities . . . .”). As noted herein, the Commission in this matter has only alleged that

River North traded for its own account, and has not alleged that River North provided any

services to third-parties.

        Similarly, in a number of SEC No-Action Letters concerning the requirement of dealer

registration under Section 15(a), the Commission’s Staff has stated that a person or entity would

not be a “dealer” based on a consideration of the following factors, if it did not: (i) advertise or

otherwise hold itself out publicly as willing to buy or sell securities from its own account on a

continuing basis; (ii) purchase or sell securities as principal from or to customers; (iii) carry a



                                                  8
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 10 of 16 PageID #:128




dealer inventory in securities; (iv) quote a market in securities; (v) provide investment advice;

(vi) extend or arrange for the extension of credit in connection with securities transactions; (vii)

run a book of repurchase and reverse repurchase agreements; (viii) use an interdealer broker for

securities transactions; (ix) lend securities to customers; (x) issue or originate securities; (xi)

guarantee contract performance or indemnify the parties for any loss or liability from the failure

of the transaction to be successfully consummated; and (xii) participate in a selling group or act

as an underwriter. See, e.g., Acqua Wellington North American Equities Fund, Ltd., SEC No-

Action Letter, 2001 SEC No-Act. LEXIS 756 (Oct. 11, 2001); Davenport Management, Inc.,

SEC No-Action Letter, 1993 No-Act LEXIS 624 (Apr. 13, 1993); Fairfield Trading Corporation,

SEC No-Action Letter, 1988 WL 233618 (S.E.C. No-Action Letter) (Jan. 10, 1988); Burton

Securities, SEC No-Action Letter, 1977 SEC No-Act. LEXIS 2871 (Dec. 5, 1977) (attached

hereto as “Exhibit D” through “Exhibit G,” respectively).

       In this matter, the Commission has not alleged that River North engaged in any of the

conduct set forth in this long-standing guidance. Indeed, nothing in the Complaint’s allegations

suggests that River North was anything other than simply a self-interested market participant

whose sole purpose was to buy shares that originated from convertible debt instruments and then

liquidate the shares for the purpose of making a profit for its benefit while managing its capital at

risk. That does not trigger any of the factors set forth by the SEC through No-Action Letters or

the guidance provided on its public website. The SEC has simply alleged, in conclusory fashion,

that River North regularly engaged in buying and selling securities for its own account as “part

of its regular business,” without explaining how River North’s business is part of a “regular

business” for purposes of Section 3(a)(5), which defines “dealer” as well as exceptions to such

definition. Such distinction is significant, as the phrase “regular business” is a term of art




                                                 9
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 11 of 16 PageID #:128




within the Commission’s pronouncements and No-Action Letters. Such deficiency renders

the Commission’s allegation regarding “regular business” nothing more than a conclusory

allegation, which fails to meet the standard required pursuant to Rule 12(b)(6) and renders the

Complaint ripe for dismissal.

               2. At Least One Federal Court Has Analyzed the “Dealer” Definition
                  Utilzing the Factors Set Forth in SEC No-Action Letters
       One of the only federal cases dealing with the dealer-trader distinction is SEC v.

Federated Alliance Group, 1996 U.S. Dist. LEXIS 12499 (W.D.N.Y., Aug. 21, 1996). In

Federated, the SEC brought a case against the defendants for operating an unregistered

government securities dealer.       The court recognized that the definitional sections of the

Exchange Act dealing with “dealer” have “not been the subject of extensive judicial examination

and interpretation,” and appropriately looked to the factors set forth in SEC No-Action Letters,

essentially mirroring most of the twelve (12) factors identified herein.       Id. at *8.    The

Commission argued that while the Federated defendants did not meet many of the factors, they

nonetheless “made money by purchasing government securities and distributing them to

individuals across the country. . . .” Id. The Federated Court found this argument unpersuasive,

however, and concluded that accepting such argument would “excessively broad[en]” the

“definition of a dealer” beyond that contemplated by the guidance provided in SEC No-Action

Letters. According to the Federated court, the SEC’s position in the case “would embrace every

securities trader who makes money through buying and selling securities.” Id. In this matter, the

SEC now seeks again to accomplish the same objective that it attempted, but failed to

accomplish, in Federated. In a manner consistent with the Federated Court, this Court should

reject the SEC’s attempt as well.




                                                10
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 12 of 16 PageID #:128




       D. THE COMMISSION HAS NOT ADEQUATELY ALLEGED AIDING AND ABETTING
          LIABILITY AGAINST MR. LICEAGA BECAUSE THE COMMISSION HAS FAILED TO
          ALLEGE A PRIMARY CAUSE OF ACTION AGAINST RIVER NORTH UNDER SECTION
          15(A) OR MR. LICEAGA’S AWARENESS OF WRONGDOING

       Count VIII of the Complaint alleges that Mr. Liceaga aided and abetted River North’s

violation of Section 15(a) of the Exchange Act. Complaint at ¶¶137-140. It is well-established

that aider and abettor liability in a Commission enforcement action requires (1) a primary

violation of the federal securities law; (2) the aider and abettor’s general awareness that his

actions were part of an overall course of conduct that was illegal; and (3) the aider and abettor’s

substantial assistance in the primary violation. See SEC v. Ustian, 229 F.Supp.3d 739, 776 (Jan.

24, 2017 N.D. Ill.); SEC v. Nutmeg Grp., LLC, 2011 WL 5042094 at *2 (Oct. 19, 2011 N.D. Ill.)

(citing Monetta Fin. Serv., Inc. v. SEC, 390 F.3d 952, 956 (7th Cir. 2004). As noted herein, the

Commission has failed to allege a cause of action for River North’s purported violation of

Section 15(a), and has also not alleged that Mr. Liceaga had a general awareness that his actions

were part of a course of conduct that required registration. To the contrary, the publicly-available

guidance on the issue clearly points to the notion that River North was acting as a “trader” rather

than a “dealer.” Based upon these pleading deficiencies, Count VIII of the Commission’s

Complaint against Mr. Liceaga is fatally deficient and should be dismissed.

       E. THE COMMISSION HAS NOT ADEQUATELY ALLEGED CONTROL PERSON LIABILITY
          AGAINST MR. LICEAGA BECAUSE THE COMMISSION HAS FAILED TO ALLEGE A
          PRIMARY CAUSE OF ACTION AGAINST RIVER NORTH UNDER SECTION 15(A)

       Count IX of the Complaint alleges that Mr. Liceaga is liable as a control person under

Section 20(a) of the Exchange Act for River North’s violation of Section 15(a) of the Exchange

Act. Complaint at ¶¶141-145. In order to state a claim for control person liability under Section

20(a) in this matter, the Commission must adequately allege (1) a primary violation of the federal

securities law; (2) that Mr. Liceaga exercised general control over the operations of the primary



                                                11
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 13 of 16 PageID #:128




violator; and (3) that Mr. Liceaga possessed the power or ability to control the transaction(s) or

activity upon which the primary violation was predicated. SEC v. Ustian, 229 F.Supp.3d at 777

(citing SEC v. Buntrock, 2004 WL 1179423, at *9 (May 25, 2004 N.D. Ill.). “Control person

liability is a form of secondary liability, and to state a claim under [Section] 20(a), a plaintiff

must first adequately plead a primary violation of the securities laws by the controlled person.”

Puskala v. Koss Corp., 799 F.Supp.2d 941, 956 (July 28, 2011 E.D. Wisc.); see also Pension

Trust Fund for Operating Eng’rs v. Kohl’s Corp., 266 F.Supp.3d 1154, 1169 (E.D. Wis. Jul. 20,

2017) (dismissing Section 20(a) claim at motion to dismiss stage for plaintiff’s failure to

adequately plead primary violation). In this matter, the Commission’s failure to adequately

allege a cause of action for River North’s purported violation of Section 15(a) means that the

Commission’s secondary, derivative control person claim against Mr. Liceaga under Section

20(a) should be dismissed.

       F. DUE PROCESS DOES NOT PERMIT THE SEC TO REVERSE EXISTING GUIDANCE
          THROUGH AN ENFORCEMENT ACTION
       Due process requires that “laws give the person of ordinary intelligence a reasonable

opportunity to know what is prohibited.” Grayned v. City of Rockford, 408 U.S. 104, 108

(1972). Relying upon the Grayned Court’s rationale, the Second Circuit has held that “we

cannot defer to the Commission’s interpretation of its rules if doing so would penalize an

individual who has not received fair notice of a regulatory violation.” See Upton v. SEC, 75 F.3d

92, 98 (2d Cir. 1996) (“The Commission may not sanction Upton pursuant to a substantial

change in its enforcement policy that was not reasonably communicated to the public”). SEC

Commissioner Michael S. Piwowar has articulated the same principal by noting that “due

process starts with fundamental notions of fairness. Persons should be on notice as to what acts,

or failures to act, constitute violations of the law and our regulations.” See Michael S. Piwowar,



                                                12
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 14 of 16 PageID #:128




Commissioner, U.S. Securities and Exchange Commission, Remarks to the Securities

Enforcement Forum (Oct. 14, 2014) (“Remarks by Comm’r Pinowar”), available at

https://www.sec.gov/news/speech/2014-spch101414msp. In this matter, the allegations in the

Commission’s Complaint against River North and Mr. Liceaga in connection with Courts VII,

VIII, and IX are a stark contradiction to the Commision’s prior guidance, and violate the due

process requirement of reasonable notice.     Based upon the Commission’s (and its Staff’s)

longstanding guidance, River North had no notice – let alone reasonable notice – that the

Commission would consider River North’s alleged activity to require registration as a dealer

under Section 15(a). For the same reason, Mr. Liceaga had no notice that his operation of River

North’s alleged activity would subject him to potential aiding and abetting liability or control

person liability for any purported violation of Section 15(a).       None of the Complaint’s

allegations could have led one in River North’s or Mr. Liceaga’s shoes to believe that they were

engaging in any conduct that would require registration as a securities dealer. As explained in

detail above, none of the guidance set forth by the Commission or its Staff in pronoucements,

SEC No-Action Letters, or even a “Q&A” on the Commission’s own website, would suggest that

either River North or Mr. Liceaga acted in any manner other than that of a trader seeking to

make a profit. As the District of Columbia Circuit noted approximately twenty years ago,

“[t]hose regulated by an administrative agency are entitled to ‘know the rules by which the game

will be played.’” See Alaska Prof’l Hunters Ass’n v. FAA, 177 F.3d 1030, 1035 (D.C. Cir. 1999)

(internal citations omitted). Counts VII, VIII, and IX of the Commission’s Complaint against

River North and Mr. Liceaga violate due process, and the Commission’s act of filing those

claims is exactly the type of conduct that Commissioner Piwowar strongly critized in his speech




                                              13
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 15 of 16 PageID #:128




about the fundamental importance of due process in SEC enforcement actions. See Remarks by

Comm’r Pinowar.

IV.    CONCLUSION


       In light of the foregoing arguments concerning the SEC’s failure to allege sufficient facts

to support its claims against Defendants, Defendants respectfully moves this Court to dismiss the

SEC’s Complaint.

                   DEFENDANTS’ REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 78.3, River North and Mr. Liceaga hereby respectfully request

oral argument on this Partial Motion to Dismiss.

Dated: May 10, 2019



                                                    Respectfully submitted,

                                                    /s/ Mark David Hunter__________
                                                    Mark David Hunter, Esquire
                                                    N.D.I.L Bar I.D. No. 12995
                                                    Hunter Taubman Fischer & Li LLC
                                                    2 Alhambra Plaza, Suite 650
                                                    Coral Gables, Florida 33134
                                                    Tel:    (305) 629-1180
                                                    Fax: (305) 629-8099
                                                    Email: mhunter@htflawyers.com




                                               14
   Case: 1:19-cv-01711 Document #: 37 Filed: 05/10/19 Page 16 of 16 PageID #:128




                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the aforementioned document was filed
through the Court’s CM/ECF system on May 10, 2019. Parties of record may obtain a copy
through the Court’s CM/ECF system. The undersigned certifies that no party of record requires
service of documents through any means other than the CM/ECF system.


                                                   /s/ Mark David Hunter__________
                                                   Mark David Hunter




                                              15
